In a proceeding pursuant to CPLR article 78, inter alia, to review an order of the New York State Department of Environmental Conservation (hereinafter the DEC), dated December 17, 1985, directing the petitioners to cease all construction activities with respect to certain parcels of real property located in Richmond County and owned by the petitioners, the appeal is from a judgment of the Supreme Court, Richmond County (KufFner, J.), dated May 28, 1986, which (1) granted the petition and annulled the DEC’S order, (2) determined that the petitioners’ properties are not wetlands, and (3) barred the DEC from interfering with any construction on the subject parcels.
Ordered, that the judgment is reversed, on the law, with costs, and the proceeding is dismissed as premature (see, Matter of Wedinger v Goldberger, 129 AD2d 712 [decided herewith]).
Motion by the petitioners to expand the record on appeal from an order of the Supreme Court, Richmond County (KufFner, J.), dated May 28, 1986, to include a map filed in the office of the County Clerk, Richmond County.
Ordered that the motion is denied.
This court has taken judicial notice of the map in question (see, 8 Carmody-Wait 2d, NY Prac § 56:18; Grady v Utica Mut. Ins. Co., 69 AD2d 668, 671, n 1).
Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.